INDEPENDENT SCHOOL DISTRICT — NOT OWNER OF SCHOOL DISTRICT PROPERTY — ANNEXATION An independent school district is not an "owner" of school district property within the meaning of 11 O.S. 482 [11-482] (1969), for purposes of signing a petition for annexation of school district territory into a neighboring municipality.  The Attorney General has had under consideration your request for an opinion in which you inquire as follows: "Is it valid for an independent school district contiguous to, but not within, the city limits of a town to sign a petition asking for the annexation of the land owned by the independent school district, the signing to be done by the president of the school board and attested to by the secretary?" Your letter references 11 O.S. 482 [11-482] (1969), which provides in pertinent part: "On petition in writing, signed by not less than three-fourths of the legal voters and by the owners of not less than three-fourths (in value) of the property in any territory contiguous to any incorporated city or town and not embraced within the limits thereof, the city council of the city or the board of trustees of the town, as the case may be, shall by ordinance annex such territory to such city or town. . . ." (Emphasis added) The term "owners" used in the foregoing text is not defined by this particular Act. However, the plain and obvious language used is not only the safest guide to follow in construing it, but it has been presumed conclusively that the clear and explicit terms of a statute express the legislative intention. 50 Am. Jur. Statutes, 225; cited with approval in Ford v. Oklahoma Tax Commission, Okl., 285 P.2d 436, 437 (1955).  Black's Law Dictionary (Rev. 4th ed. 1968), at page 1259 defines "owner," in part, as follows: "He who has dominion of a thing, real or personal, corporeal or incorporeal, which he has a right to enjoy and to do with as he pleases, even to spoil or destroy it, as far as the law permits, unless he be prevented by some agreement or covenant which restrains his right." In James v. Union Graded School District No. 2, Okl., 207 P.2d 241,244 (1949), the Oklahoma Supreme Court stated in the body of its opinion, in part, as follows: "The general rule of ownership of property of school districts is stated under Schools, 47 Am. Jur. 342, sec. 65, as follows: "'The ownership of school property is general!y in the local district or school board as trustee for the public at large. Such property occupies the status of public property and is not the private property of the school district by which it is held or wherein it is located."' See also Muritt Independent School District No. 2 v. Jones, Okl., 249 P.2d 1007
(1952).  It is the opinion of the Attorney General that your question must be answered in the negative. An independent school district is not an "owner" of school district property within the meaning of 11 O.S. 482 [11-482] (1969), for purposes of signing a petition for annexation of school district territory into a neighboring municipality.  (Donald E. Herrold)